NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD EVERETT,                                 No. 17-16619

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01285-AWI-MJS

 v.
                                                MEMORANDUM*
M. BLACK, ISU Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      California state prisoner Ronald Everett appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations in connection with disciplinary proceedings. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2012) (dismissal under 28 U.S.C. § 1915A); Osborne v. Dist. Attorney’s

Office for Third Judicial Dist., 423 F.3d 1050, 1052 (9th Cir. 2005) (dismissal

pursuant to Heck v. Humphrey, 512 U.S. 477 (1994)). We may affirm on any

ground supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534
F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      To the extent that success on Everett’s due process claims stemming from

his 2008 disciplinary hearing would necessarily imply the invalidity of his

disciplinary conviction that resulted in the loss of good-time credits, Everett’s

claims are barred by Heck, because Everett failed to allege facts demonstrating that

his disciplinary sentence has been invalidated. See Heck, 512 U.S. at 486-87

(barring § 1983 claims which, if successful, “would necessarily imply the

invalidity” of an inmate’s conviction or sentence, unless inmate demonstrates that

the conviction or sentence has been invalidated); see also Edwards v. Balisok, 520
U.S. 641, 645-48 (1997) (challenge to loss of good-time credits not cognizable

under § 1983). We treat the dismissal of these claims as a dismissal without

prejudice. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995)

(Heck dismissals are without prejudice).

      To the extent that success on Everett’s due process claims would not

necessarily imply the invalidity of his disciplinary conviction, dismissal was proper

because Everett failed to allege facts sufficient to show a due process violation


                                           2                                   17-16619
arising from his placement in administrative segregation. See Sandin v. Conner,

515 U.S. 472, 483-84 (1995) (liberty interest arises only when restraint “imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life”); Toussaint v. McCarthy, 801 F.2d 1080, 1100-01 (9th Cir. 1986)

(describing due process notice requirements for inmate placement in administrative

segregation), abrogated in part on other grounds by Sandin, 515 U.S. 472.

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                  17-16619